DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
No drawings have been submitted in this application. 
Information Disclosure Statement
No information discloser statement has been submitted in this application. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 14-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 11, applicant discloses a “coarser grid”, however it is unclear to what the applicant is referring to or defining as “coarser” thus leaving room for different interpretation that could deviate from applicants definition. Applicants specification is silent regarding defining clearly what a “coarser grid” is with respect to the claimed invention. Therefore this limitation renders the claim indefinite and unclear to the metes and bounds of the claim. For purposes of examining, examiner is interpreting “coarser grid” as different distances

Regarding claims 14-17, applicant discloses the terms “low”, “mid” and “high” however it is unclear to what the applicant is referring to or defining as “low”, “mid” and “high” thus leaving room for different interpretation that could deviate from applicants definition. Applicants specification is silent regarding defining clearly what a “low”, “mid” and “high” is with respect to the claimed invention. Therefore this limitation renders the claim indefinite and unclear to the metes and bounds of the claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 11, applicant discloses a “coarser grid”, however it is unclear to what the applicant is referring to or defining as “coarser” thus leaving room for different interpretation that could deviate from applicants definition. Therefore this limitation renders the claim indefinite and unclear to the metes and bounds of the claim. For purposes of examining, examiner is interpreting “coarser grid” as different distances. 

Regarding claims 14-17, applicant discloses the terms “low”, “mid” and “high” however it is unclear to what the applicant is referring to or defining as “low”, “mid” and “high” thus leaving room for different interpretation that could deviate from applicants definition. Therefore this limitation renders the claim indefinite and unclear to the metes and bounds of the claim


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  
  	When considering subject matter eligibility launder 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be 
Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 (exemplary) recites a method for conducting a seismic survey or subset thereof.
The claim is directed to a process, which is a statutory category of invention.
The claim is then analyzed to determine whether it is directed to a judicial exception. The claim recites a method for conducting a seismic survey or subset thereof that comprises the limitations of: 
selecting a first acquisition grid for acquiring a first set of seismic data; 

 deploying sensors for acquiring the first set of seismic data in the first acquisition grid, the first acquisition grid corresponding to a first frequency range;
selecting at least a second acquisition grid for acquiring at least a second set of seismic data;
 deploying sensors for acquiring the at least a second set of data in the second acquisition grid, the second acquisition grid corresponding to at least a second frequency range;

wherein the at least a second frequency range is substantially different from the first frequency range, and wherein the first acquisition grid and the at least a second acquisition grid are different and selected to provide complementary spatial sampling in the first frequency range and the at least a second frequency range.

These limitations set forth a judicial exception, because this is simply the organization and comparison of data which can be performed mentally and is an idea of itself. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind or via manual human activity. 
Examiner notes, as a matter of fact claim 1 does not recite any limitations directed to additional elements. Nothing in the claim precludes the limitations from practically being performed in the human mind. These limitations are directed to an abstract idea because they are activities that falls within the enumerated group of “mental process” in the 2019 PEG.
 Therefore, the claim is directed to an abstract idea
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim does not recite any additional elements. These limitations are no more than mere instructions to apply the exception using paper and pen. Also, these limitation are an attempt to limit the abstract idea to a particular technological environment. Accordingly, there are no additional elements to integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.
Thus, the claim is directed to an exception. 
‐understood, routine and conventional, such as gathering data, performing calculations, and outputting a result does not transform the claim into eligible subject matter. Generic computer‐implementation of the method is not a meaningful limitation that alone can amount to significantly more than the exception. 

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea. The claimed steps merely state conducting a seismic survey or subset thereof by selecting and deploying and do not add any meaningful limits on the method. Taken alone or as an ordered combination, these additional elements would not amount to a claim as a whole that is significantly more than the exception. (Step 2B: NO). Accordingly, the claim is not eligible.
The dependent claims 2-17 recite additional elements/steps of compositing, determining frequency and selecting seismic source parameters and characteristics. Such recitations merely further embellish the abstract idea and do not confer eligibility on the claimed invention.
The dependent claims do not add limitations that meaningfully limit the abstract idea. Dependent claims 2-17 do not impart patent eligibility to the abstract idea of the independent claims. Therefore, none of the dependent claims alone or as an ordered combination add limitations that qualify as integrating the abstract idea into a practical application. Nothing in the dependent claims 2-17 precludes the limitations from practically being performed in the human 
 Accordingly, claims 1-17 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  
The instant claims are rejected under 35 USC 101 in view of The Decision in Alice Corporation Ply. Ltd. v. CLS Bank International, et al. in a unanimous decision, the Supreme Court held that the patent claims in Alice Corporation Pty. Ltd. v. CLS Bank International, el al. ("Alice Corp. ") are not patent-eligible under 35 U.S.C. § 101. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 12-13 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Goujon (Document Id: US 20080151688 A1).

Regarding claim 1, Goujon teaches a method for conducting a seismic survey or subset thereof comprising: selecting a first acquisition grid for acquiring a first set of seismic 

Further regarding claim 1, Goujon teaches selecting at least a second acquisition grid for acquiring at least a second set of seismic data. (Fig.1, 58) Examiner is interpreting the areas of interest being surveyed by sensors 58 as the acquisition grids

Further regarding claim 1, Goujon deploying sensors for acquiring the at least a second set of data in the second acquisition grid, the second acquisition grid corresponding to at least a second frequency range. (Paragraph 27, Fig.1, 58) Examiner is interpreting the areas of interest being surveyed by sensors 58 as the acquisition grid.

Further regarding claim 1, Goujon wherein the at least a second frequency range is substantially different from the first frequency range, and wherein the first acquisition grid and the at least a second acquisition grid are different and selected to provide complementary spatial sampling in the first frequency range and the at least a second frequency range. (Paragraph 6)

Regarding claim 2, Goujon teaches a method further comprising the step of compositing the first set of seismic data and the at least a second set of seismic data. (Paragraph 6)

Regarding claim 3, Goujon teaches wherein the step of compositing the first set of seismic data and the at least a second set of seismic data comprises layering the first set of seismic data and the at least a second set of seismic data. (Paragraph 6, data from sensors that are towed)

Regarding claim 4, Goujon teaches wherein the first frequency range and the at least a second frequency range are determined from a seismic source. (Paragraph 28-29)

Regarding claim 5, Goujon teaches wherein the seismic source is selected from the group consisting of vibroseis, dynamite, surface impulsive source, airgun, marine vibrator, and combinations thereof. (Paragraph 23)

Regarding claim 6, Goujon teaches wherein the seismic source for the first frequency range is the same type as the seismic source for the at least a second frequency range. (Paragraph 25, Paragraph 29, claim 5)

Regarding claim 7, Goujon teaches wherein the seismic source for the first frequency range is implemented differently than the seismic source for the at least a second frequency range. (Paragraph 23, “one or more sources”)

Regarding claim 8, Goujon teaches wherein the seismic source is a plurality of airguns deployed in an airgun array, wherein the airgun array for the first frequency range is selected for a predominantly low frequency output and the airgun array for the at least a second frequency range is selected for a predominantly high frequency output. (Paragraph 23, “one or more sources”) 

Regarding claim 9, Goujon teaches wherein the plurality of airguns for the airgun array for the first frequency range are larger volume airguns than the plurality of airguns for the airgun array for the at least a second frequency range. (Paragraph 23, “one or more sources”, claim 5) 

Regarding claim 10, Goujon teaches wherein the plurality of airguns for the airgun array for the first frequency range are implemented at a higher pressure than the plurality of 

Regarding claim 12, Goujon teaches wherein the seismic source for the first frequency range is different from the seismic source for the at least a second frequency range. (Paragraph 23, “ one or more sources would not have exactly the same frequency range”) 

Regarding claim 13, Goujon teaches wherein the first frequency range and the at least a second frequency range are determined by a seismic receiver. (Paragraph 41, “seismic sensors’)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Goujon in view of Neidell (US Patent No.: 5693885).

Regarding claim 11, Goujon teaches airgun arrays for a first frequency and second frequency range but does not explicitly teach the first frequency range being in a coarser grid. 
Neidell, in the same field of endeavor teaches a coarser grid sampling. (Col.2, lines 2-5) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Goujon to incorporate coarser grid sampling as taught by Neidell in order to achieve any level of definition or resolution than usual guidelines for single variable sampling theory teach.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755.  The examiner can normally be reached on Monday - Friday 8:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A./Examiner, Art Unit 3645                                                                                                                                                                                                        

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645